                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                      UNITED STATES DISTRICT COURT                            DATE FILED: 12/09/2019
                     SOUTHERN DISTRICT OF NEW YORK
______________________________________________________________________________

VALENTIN REID                                         CASE NO. 1:19-cv-04176-LGS
ON BEHALF OF HIMSELF
AND ALL OTHERS
SIMILARLY SITUATED
                              Plaintiff,

       vs.

ALIBRIS, INC.

               Defendant.



     X[P
       XXRXOXX
             PXOXSXE
                   XXDX] ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS
  WITH PREJUDICE AND WITHOUT COSTS AS TO DEFENDANT ALIBRIS, INC.
                        XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                             PURSUANT
                             E     TO F D. R. CIV. P. 41(a)(2)


       THE COURT having reviewed the plaintiff’s Motion to Dismiss With Prejudice and

Without Costs as to Defendant Alibris, Inc. pursuant to Fed. R. Civ. P. 41(a)(2) and being fully

advised in the premises DOES HEREBY ORDER that this case is dismissed with prejudice as

to all remaining defendants. See Fed. R. Civ. P. 41(a)(1)(A)(1) ("[T]he plaintiff may dismiss an

action without a court order by filing: (i) a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment.")

BY THE COURT:

Dated: December 9, 2019
       New York, New York
